UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 Or [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-136372 Znomics, Inc. (Exact name of registrant as specified in its charter) Nevada 52-2340974 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 301 Carlson Parkway, Suite 103 Minneapolis, MN55305 (Address of principal executive offices, including zip code) (952) 253-6032 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ ] Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer(Do not check if a smaller reporting company)[X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[X ]Yes [] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common shares outstanding of 55,145,892 as of July 31, 2013. 1 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements(unaudited) 3 F-1 Balance Sheets as of June 30, 2013 and December 31, 2012 3 F-2 Statements of Operations for the three and six months ended June 30, 2013 and 2012 4 F-3 Statements of Cash Flows for the six months ended June 30, 2013 and 2012 5 F-4 Notes to Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3: Quantitative and Qualitative Disclosures About Market Risk 13 Item 4: Controls and Procedures 13 PART II – OTHER INFORMATION Item 1: Legal Proceedings 14 Item 1A: Risk Factors 14 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3: Defaults Upon Senior Securities 14 Item 4: Mine Safety Disclosures 14 Item 5: Other Information 14 Item 6: Exhibits 14 Signatures Exhibit Index 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ZNOMICS, INC. Balance Sheets(in thousands except share data) (Unaudited) Assets June 30, December 31, Current assets: Cash $ 16 $ 26 Prepaid expenses 6 4 Total current assets 22 30 Total assets $ 22 $ 30 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ 2 $ 5 Accrued liabilities 59 41 Current maturities of secured promissory notes from certain stockholders 50 - Total current liabilities 46 Secured promissory notes from certain stockholders Warrant liability 16 33 Total liabilities Stockholders' deficit: Common stock, $0.001 par value, 90,000,000 shares authorized, 52,519,896shares issued and outstanding at June 30, 2013and December 31, 2012 53 53 Preferred stock, $0.001 par value, 10,000,000 shares authorized, none outstanding - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ 22 $ 30 The accompanying notes are an integral part of these condensed financial statements. 3 ZNOMICS, INC. Condensed Statements of Operations (in thousands except share data) (Unaudited) For the Three and Six Months Ended June 30, 2013 and 2012 Three months ended Six months ended June 30 June 30 Revenue $ - $ - $ - $ - General and administrative expense 37 12 44 26 Loss from operations ) Other income (expense): Interest expense (2 ) (1 ) (4 ) (2 ) Gain on fair value adjustment of warrant liability - - 17 - Total other income (expense) (2 ) (1 ) 13 (2 ) Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per share Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed financial statements. 4 ZNOMICS, INC. Statements of Cash Flows(in thousands) (Unaudited) For the Six Months Ended June 30, 2013 and 2012 Six Months Ended June 30 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operations: Stock-based compensation charges - 2 Gain on fair value adjustment of warrant liability ) - Changes in operating assets and liabilities: Prepaid expenses (2 ) (8 ) Accounts payable (3 ) (2 ) Accrued liabilities 18 (7 ) Net cash used in operating activities ) ) Cash flows from investing activities: - - Cash flows from financing activities: Proceeds from issuance of debt 25 25 Net cash provided by financing activities 25 25 Net decrease in cash and cash equivalents ) ) Cash at beginning of period 26 37 Cash at end of period $ 16 $ 19 Supplemental disclosures: Cash paid for interest $ - $ - The accompanying notes are an integral part of these condensed financial statements. 5 ZNOMICS, INC. Notes to Financial Statements NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Znomics, Inc. ("the Company") was engaged in the business of drug discovery with a cutting-edge biotechnology platform that leveraged medicinal chemistry with the unique attributes of the zebrafish.In April 2009, the Company terminated its operations. The Company subsequently disposed of this developmental stage business in 2009 and 2010 prior to it having generated any significant revenues. As the Company is no longer developing any specific business, it no longer refers to itself as a development stage company and accordingly, no longer presents cumulative financial information. The Company is now considered a public shell company with no current business activity. The Company has now focused its efforts on seeking a new business opportunity. The Company is attempting to locate and negotiate with a business entity for the merger of that target company into the Company. In certain instances, a target company may wish to become a subsidiary of the Company or may wish to contribute assets to the Company rather than merge. No assurances can be given that the Company will be successful in locating or negotiating with any target company. The Company will provide a method for a private company to become a reporting (“Public”) company whose securities are qualified for trading in the United States secondary market. Basis of Presentation The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States (“GAAP”).However, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed, or omitted, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, the financial statements include all adjustments consisting of normal, recurring adjustments necessary for the fair presentation of the results of the interim periods presented.These condensed financial statements should be read in conjunction with the audited financial statements of the Company for the fiscal year ended December 31, 2012 as included in the Company’s 2012 Annual Report on Form 10-K,dated August 14, 2013. Estimates The preparation of financial statements in conformity with GAAP requires us to make certain estimates, assumptions and judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We update these estimates, assumptions and judgments as appropriate, which in most cases is at least quarterly.We use our technical accounting knowledge, cumulative business experience, judgment and other factors in the selection and application of our accounting policies.While we believe the estimates, assumptions and judgments we use in preparing our financial statements are appropriate, they are subject to factors and uncertainties regarding their outcome and therefore, actual results may materially differ from these estimates. Fair Value of Financial Instruments The Company's financial instruments consist of cash, prepaid expenses, accounts payable, accrued expenses and notes payable. Fair value estimates are made at a specific point in time, based on relevant market information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. The Company considers the carrying values of its financial instruments in the financial statements to approximate fair value as interest rates on the notes payable approximate current rates and the current assets and liabilities are short-term in nature. Derivative Financial Instruments The Company has a derivative liability which is accounted for at fair value.The fair value of the Company’s derivative liability is estimated at each balance sheet date and changes in fair value are reflected as a gain or loss in the statement of operations.The Company utilizes a Black-Scholes option pricing model to estimate fair values of its derivative liability. This derivative liability is also marked-to-market prior to any related exercises, modifications, or extinguishments with any necessary changes in fair value from the prior balance sheet date being reflected as a gain or loss in the statement of operations.The carrying value of the liability is eliminated upon extinguishment, converted to equity upon an exercise, or adjusted as may be necessary in a modification. 6 ZNOMICS, INC. Notes to Financial Statements Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We account for income taxes pursuant to Financial Accounting Standards Board guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. We believe our income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at June 30, 2013 and December 31, 2012.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company has three open years of tax returns subject to examination from 2009 and forward. Stock-Based Compensation The Company recognizes the cost of stock-based compensation plans and awards in operations on a straight-line basis over the respective vesting period of the awards.The Company measures and recognizes compensation expense for all stock-based payment awards made to employees and directors. The compensation expense for the Company's stock-based payments is based on estimated fair values at the time of the grant. The Company estimates the fair value of stock-based payment awards on the date of grant using an option pricing model. These option pricing models involve a number of assumptions, including the expected lives of stock options, the volatility of the public market price for the Company's common stock and interest rates. The Company is using the Black-Scholes option pricing model to estimate the fair value of its options. Stock-based compensation expense recognized during the period is based on the value of the portion of stock-based payment awards that are ultimately expected to vest. 7 ZNOMICS, INC. Notes to Financial Statements Net Income (Loss) Per Share Basic net income (loss) per share is calculated by dividing the net income (loss) for the period by the weighted-average number of common shares outstanding during the period. Diluted net income (loss) per share is calculated by dividing net income (loss) for the period by the weighted-average number of common shares outstanding during the period, increased by potentially dilutive common shares ("dilutive securities") that were outstanding during the period. Dilutive securities include options granted pursuant to the Company's stock option plan and stock warrants. For the periods ended June 30, 2013 and 2012, options and warrants exercisable representing common stock equivalents were excluded from the calculation of the diluted net loss per share as their effect would have been anti-dilutive. Comprehensive Income (Loss) Comprehensive income (loss) includes net income (loss) and items defined as other comprehensive income (loss). Items defined as other comprehensive income (loss) include items such as foreign currency translation adjustments and unrealized gains and losses on certain marketable securities. For thethree and six monthsendedJune 30, 2013 and 2012, there were no adjustments to net loss to arrive at comprehensive loss. Recent Accounting Pronouncements None that are applicable. NOTE 2. GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business. We have incurred substantial losses since our inception. As of June 30, 2013, our accumulated deficit was approximately $6.7 million. Financial results for 2012 reflected a loss from operations of $109,000. We expect to continue to incur net losses as we incur expenses related to seeking a business opportunity and our ongoing costs of being a public reporting company.Because we have no revenues, we plan to use our current cash reserves, which came from the cash received from advances under the Discretionary Notes (see Note 3), as well as potential future advances under the Discretionary Notes to fund our ongoing operating costs. Our ability to continue as a going concern is dependent on our success at finding an acquisition candidate in a timely manner.We believe our cash position at June 30, 2013 and advances expected under the Discretionary Notes and equity sales of our common stock,should allow us to fund operations for at least the next 12 months, and through the date a target company merges into the Company. However, the current financing environment in the United States is challenging and we can provide no assurances that we could raise capital either to continue our operations or to finance an acquisition. The sale of our securities or the expectation that we will sell additional securities may have an adverse effect on the trading price of our common stock. Further, notwithstanding the Discretionary Notes, we cannot be certain that additional financing will be available when and as needed. If financing is available, it may be on terms that adversely affect the interests of our existing stockholders. If adequate financing is not available, we may need to reduce or eliminate our efforts to find an acquisition opportunity. These factors could significantly limit our ability to continue as a going concern and cause us to investigate other strategic options, including bankruptcy. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3. DISCRETIONARY ADVANCE SECURED PROMISSORY NOTES On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes (the “Discretionary Notes”) in favor of various stockholders of the Company who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets.Advances totaling $175,000 have been received under the Discretionary Notes and remain outstanding at June 30, 2013. Accrued interest of $9,700 is also due as of June 30, 2013. NOTE 4.Warrant Liability During 2012, the Company re-reviewed the provisions on all of its outstanding warrants issued originally in 2009 and amended in 2010 and determined that because such warrants could potentially be settled in cash upon a Fundamental Transaction (as defined in the applicable warrant agreement), they should have been accounted for as a derivative liability at fair value with changes in fair value reflected in operating results. Cumulatively since the date of issuance to December 31, 2012, the fair value of these warrants decreased by $68,000 to a December 31, 2012 fair value of $33,000. The Company recorded a fourth quarter 2012 adjustment for all of its prior accounting treatment for these warrants. No periods since issuance through December 31, 2012 were materially impacted by the previous accounting. 8 ZNOMICS, INC. Notes to Financial Statements At issuance and each balance sheet date, the Company estimates the fair value of these warrants using the Black-Scholes option pricing model.Changes in fair value are recorded as a non-cash valuation adjustment in the Company's statements of operations.The Black-Scholes valuation model inputs for six months ended June 30, 2013 are as follows: Risk free interest rates 0.95% Expected dividend yield 0.0% Expected stock volatility 195.0% Expected term of warrants in years 5.8 - Expected volatility is based upon the observed historical trades of the Company’s common stock. The expected term of the warrants is based on the remaining terms of the warrants. The risk-free rate of return is based on the U.S. Treasury security rates for maturities consistent with the expected term of the warrants. Potential future increases in the estimated fair value of these warrants will result in losses being recognized in our statements of operations in future periods.Conversely, potential future declines in the estimated fair value of these warrants will result in gains being recognized in our statement of operations in future periods.Neither of these potential gains or losses will have any impact on our cash balance, liquidity or cash flows from operations. The following table sets forth the changes in the Company's derivative warrant liability for the periods indicated: Date Description Number of Warrants Warrant Liability, in thousands December 31, 2011 Balance of warrant liability at December 31, 2011 - $
